Case 1:18-cr-20685-KMW Document 258 Entered on FLSD Docket 11/13/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-20685-CR-WILLIAMS

  UNITED STATES OF AMERICA,

                 Plaintiff,

  vs.

  FRANCISCO CONVIT GURUCEAGA, et al.,

                 Defendants.
                                                /

           MOTION TO WITHDRAW AS COUNSEL FOR THE UNITED STATES

         COMES NOW the United States of America, by and through its counsel, Nicole Grosnoff,

  and moves this Court to allow her to withdraw as counsel for the United States in the above-styled

  case. Assistant United States Attorney Grosnoff is no longer assigned as counsel in this case.

  Assistant United Attorney Nalina Sombuntham shall remain as counsel for the United States for

  the purpose of addressing asset forfeiture matters in this case.


                                                        Respectfully submitted,

                                                        ARIANA FAJARDO ORSHAN
                                                        UNITED STATES ATTORNEY

                                                By:     /s/ Nicole Grosnoff
                                                        Nicole Grosnoff
                                                        Court ID No. A5502029
                                                        Assistant United States Attorney
                                                        Nicole.s.grosnoff@usdoj.gov
                                                        U.S. Attorney’s Office
                                                        99 Northeast Fourth Street, 7th Floor
                                                        Miami, Florida 33132
                                                        Telephone: (305) 961-9294
